Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000194
                                                       15-MAY-2015
                                                       12:23 PM



                          SCPW-15-0000194

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 BRUCE ROBERT TRAVIS, Petitioner,

                                vs.

          STATE OF HAWAI#I DEPARTMENT OF COMMERCE AND
 CONSUMER AFFAIRS; REAL ESTATE COMMISSION; REGULATED INDUSTRIES
   COMPLAINT OFFICE; CIRCUIT COURT OF THE FIRST CIRCUIT; and
           INTERMEDIATE COURT OF APPEALS, Respondents.


                        ORIGINAL PROCEEDING
              (CAAP-12-0000046; CIVIL NO. 11-1-1090)

    ORDER DENYING PETITION FOR A PEREMPTORY WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Bruce Robert Travis’s
petition for a peremptory writ of mandamus, filed March 23, 2015,
the documents attached thereto and submitted in support thereof,
and the record, it appears that petitioner fails to demonstrate
that he has a clear and indisputable right to extraordinary
relief or that he lacked alternative means to seek relief.      See
Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; Honolulu
Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62
(1978) (a writ of mandamus is not intended to supersede the legal
discretionary authority of the trial courts, cure a mere legal
error, or serve as a legal remedy in lieu of normal appellate
procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a peremptory
writ of mandamus is denied.
          DATED: Honolulu, Hawai#i, May 15, 2015.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2